Broyles, J.
1. Where a real-estate broker negotiates a sale' of land, and the seller accepts the purchaser and deeds the property to him, and places him in possession thereof and takes his notes for the purchase-money, the sale is fully consummated, and the broker is entitled to the compensation agreed upon between him and the seller; and his right to recover his commissions will not be defeated because of any subsequent trade as to the property between the seller and the purchaser. In such a case it is not necessary for the broker to show that the buyer was solvent and able to carry out his contract. The seller is estopped, in a suit against him by the broker for commissions, from setting up the inability of the buyer to pay. Especially is this true where, as in this case, no cash payment was to be made, and the subsequent trade as to the property was made before any deferred- payment was due. O’Dell v. Dozier, 104 Ga. 203 (2), 204 (30 S. E. 813); Travis v. Graham, 23 App. Div. 214 (48 N. Y. Supp. 736).
2. The judge erred in granting a nonsuit. Judgment reversed.
Complaint; from city court of Macon — Judge Hodges. March 16, 1915.
Feagin & Hancock, for plaintiff.
W. D. McNeil, for ■ defendant.